Form fnldec (Revised 08/01/2018)


                                     United States Bankruptcy Court − District of Kansas
                                              161 Robert J. Dole US Courthouse
                                                      500 State Avenue
                                                    Kansas City, KS 66101

Case Number: 19−21937                                             Chapter: 7

In re:
Calix Yamil Negron−Rodriguez
aka Calix Yamil Rodriguez
aka Calix Yamil Rodriquez
5251 W 115th Pl
Unit 11
Leawood, KS 66211

SSN: xxx−xx−3356
                                                                                                     Filed And Entered By
                                                                                                           The Court
                                                        FINAL DECREE                                      12/17/19
                                                                                                      David D. Zimmerman
                                                                                                         Clerk of Court
                                                                                                      US Bankruptcy Court


The estate of the above named debtor(s) has been fully administered.
IT IS ORDERED THAT:
1. Patricia E Hamilton is discharged as trustee of this estate and the bond is cancelled.
2. This chapter 7 case is closed.




Document 13 −                                                     s/ Robert D. Berger
                                                                  United States Bankruptcy Judge




                           Case 19-21937          Doc# 13-1        Filed 12/17/19           Page 1 of 1
